                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA


 YVETTE A. D’AUNOY                                                               CIVIL ACTION

 VERSUS                                                                          NO. 19-13594

 MONSANTO COMPANY,                                                               SECTION M (3)
 HARRY’S HARDWARE, INC.,
 and OHIO SECURITY
 INSURANCE COMPANY


                                              ORDER & REASONS

         On November 20, 2019, defendant Monsanto Company (“Monsanto”) filed a motion to

stay this matter pending a ruling from the Judicial Panel on Multidistrict Litigation (“MDL

panel”) regarding the potential transfer of this case to the Roundup® multidistrict litigation,

which motion was set for submission on December 5, 2019.1 Local Rule 7.5 of the United States

District Court for the Eastern District of Louisiana requires that a memorandum in opposition to

a motion must be filed no later than eight days before the noticed submission date, which in this

case was November 27, 2019.                  Plaintiff, who is represented by counsel, has not filed a

memorandum in opposition to Monsanto’s motion to stay.

         Accordingly, because the motion to stay is unopposed, and it appearing to the Court that

the motion has merit,2




         1
           R. Doc. 8.
         2
          Plaintiff objected to the MDL transfer and filed an emergency motion to remand arguing that this Court
should act on her motion before the MDL panel determines whether the case should be transferred. R. Doc. 6.
However, in another Roundup® case where the plaintiff objected to transfer on the basis of a forthcoming motion to
remand, the MDL panel held that “such jurisdictional issues generally do not present an impediment to transfer,”
because “transfer of an action is appropriate if it furthers the expeditious resolution of the litigation taken as a whole,
even if some parties to the action might experience inconvenience or delay,” and the “[p]laintiff can present [her]
remand arguments to the transferee judge.” R. Doc. 8-7 at 2-3 (order of MDL panel transferring Cichy v. Bayer
Corp., Civil Action No. 19-2548 (N.D. Ill.)). Thus, plaintiff’s motion to remand is not an impediment to transfer to
the Roundup® MDL, and it is appropriate to stay this case pending the decision of the MDL panel.
       IT IS ORDERED that Monsanto’s motion to stay is GRANTED as unopposed, and this

matter is STAYED pending a ruling from the MDL panel regarding the potential transfer of this

case to the Roundup® multidistrict litigation.



       New Orleans, Louisiana, this 2nd day of December, 2019.




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
